Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method for a virtual audience member to participate in a real-time digital virtual audience comprising: obtaining a virtual ticket to the event, the virtual ticket associated with a designated seat at the event; selecting a link using a communication device to receive a seat locator code to access sound and a view associated with the designated seat at the event; receiving the sound and the view associated with the designated seat transmitted to a video cloud platform over a wireless communication network, the sound and the view including providing the virtual audience member with a particular vantage point within the event that is manipulated by the virtual audience member through the communication device; and communicating video and/or audio through the communication device with at least one additional virtual audience member through the communication network accessing at least one additional seat locator code associated with at least one other designated seat at the event, the at least one other designated seat located next to or around the designated seat, wherein the sound and view are formed by: processing video associated with the event to produce a corresponding data stream; combining said corresponding data stream with one or more individual data streams associated with the event, the virtual audience member, or other virtual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EL HADJI M SALL/Primary Examiner, Art Unit 2457